In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00019-CV
     ___________________________

 $753.00 IN U.S. CURRENCY, Appellant

                     V.

    THE STATE OF TEXAS, Appellee


On Appeal from Criminal District Court No. 4
           Tarrant County, Texas
    Trial Court No. CDC4-S-14052-18


   Before Kerr, Pittman, and Birdwell, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On April 8, 2019, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeal for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: May 16, 2019




                                            2